UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 28, 2013 Carrollton Bancorp (Exact name of registrant as specified in its charter) Maryland 000-23090 52-1660951 (State or other jurisdiction of (Commission file number) (IRS Employer incorporation or organization) Identification No.) 2329 West Joppa Road, Suite 325, Lutherville, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(410) 494-2580 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On August 28, 2013, Carrollton Bancorp will hold its Annual Meeting of Stockholders at which members of management will present information, including certain financial data and performance trends, for fiscal year 2012 and the first six months of 2013.A copy of the presentation is furnished herewith as Exhibit 99.1. The information contained in this Item 7.01 and in Exhibit 99.1 hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The exhibits furnished with this report are listed in the Exhibit Index which immediately follows the signatures hereto, which Exhibit Index is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARROLLTON BANCORP Dated:August 28, 2013 By: /s/ Kevin B. Cashen Kevin B. Cashen President & Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Management Presentations for the 2013 Annual Meeting of Stockholders (furnished herewith).
